Baokes, Y. C.
The master’s findings are sustained by the evidence. There was sharp conflict in the testimony om the question of percentage the defendant was entitled to for compensation—so-called expert testimony. The master had first-hand opportunity to value- and -weigh it, and as well that of defendant, which was not at all times attuned to- frankness. The master’s resolve in favor of the complainants’ contention is not to be- disturbed unless he erred in matter of law or, plainly, as to the facts. Iszard v. Bodine, 9 N. J. Eq. 309; Haulenbeck v. Cronkright, 23 N. J. Eq. 407; Eckerson v. McCulloh, 1 Atl. Rep. 700; Blauvelt v. Ackerman, 23 N. J. Eq. 495; Warner v. Hill, 74 Atl. Rep. 973; Bagley & Sewall Co. v. Traders Paper Board Co., 86 Atl. Rep. 1029.
As I find no- error the exceptions will be overruled, with costs.